department of the treasury int ernal revenue service washington d c apr of f i c e of c h i e f c ou n s e l number release date cc fip tl-n-8243-97 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel sbse denver group attention william p boulet jr attorney from subject acting associate chief_counsel financial institutions products cc fip this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend corporation x tax_year tax_year tax_year tax_year tax_year date date date date date agency a agency b letter tl-n-8243-97 letter letter memorandum a memorandum b memorandum c memorandum d issue whether corporation x’s treatment of bad_debt losses for tax_year should be characterized as an unauthorized change in method_of_accounting if not does that automatically entitle corporation x to the tax charge-offs claimed in that year conclusion characterizing corporation x’s treatment of bad_debt losses for tax_year as an unauthorized change in method_of_accounting should be reconsidered however this does not mean that corporation x is automatically entitled to the tax charge- offs as claimed for tax_year facts corporation x is an institution described in sec_7701 and uses the reserve_method described in sec_593 of the internal_revenue_code to account for its bad_debt losses there does not appear to be any question that corporation x was entitled to use the reserve_method under sec_593 for tax years prior to the effective date of sec_801 of the tax_reform_act_of_1986 pub_l_no corporation x used the cash receipts-and-disbursements method_of_accounting for tax years thereafter corporation used an accrual_method of accounting on date corporation x filed an application_for change in accounting_method form_3115 seeking consent to change its treatment of charging off bad_debts from the conclusive_presumption method under sec_1_166-2 to the conformity method under sec_1_166-2 however this change was effective for tax_year this overall change in method from cash to accrual would appear to have a number of ramifications with respect to corporation x’s loan treatment for example under a cash_method corporation x would not include in income the unpaid interest on a loan whereas under an accrual_method interest including discount would accrue in income and if accrued and unpaid be added to basis in the loan tl-n-8243-97 on date corporation x filed an application_for change in accounting_method form_3115 seeking consent to change its treatment of delinquent interest however this change was effective for tax_year for financial and regulatory purposes corporation x apparently records mortgage loans under a single account account but separately records specific and general loan reserves on its books as contra assets to this account contra- account upon foreclosure corporation x apparently transfers the related real_estate loan from account to another account account this second account is identified as reo corporation x for book purposes also apparently records specific and general reserves with respect to its reo property in account and in some way provisions the reserve accounts in another account account captioned loss on real_estate for financial and regulatory purposes corporation x apparently also establishes general reserves against the inherent risk associated with making loans for federal_income_tax purposes corporation x charged-off as losses against its tax_reserves in tax_year amounts for specific write-offs related to loans sold to third parties and certain short payoff loans write-offs on specific foreclosed property and we are not sure what this change encompassed to the extent that this change reached corporation x’s accounting for accrued but unpaid interest some understanding of its effect on corporation x’s accounting for gain on the sale of foreclosed property under sec_595 may be necessary to fully resolve the issues raised herein see revrul_75_251 1975_1_cb_175 669_f2d_1342 9th cir we understand that reo signifies real_estate owned and that it usually refers to real_property obtained by a thrift institution through foreclosure as more fully discussed later in this memorandum foreclosure_property has significant tax ramifications because of the application of sec_595 although provision may refer to a contra-asset account it may also refer to an expense that must recognized currently when the exact amount of the expense is still uncertain or it may refer to an appropriation of retained earnings for a specified purpose see barron’s dictionary of accounting terms 2d ed because it is not clear exactly how corporation x’s books_and_records with respect to its bad_debts were maintained and reconciled either for financial or for tax purposes we are unsure which possible meaning of provision is intended here tl-n-8243-97 write-offs of delinquent interest in tax_year corporation x charged-off as losses against its tax_reserves amounts for specific write-offs related to loans sold to third parties and certain short payoff loans write-offs on specific foreclosed property and write-offs of delinquent interest write-downs to net realizable value losses recognized on the transfer of reserves from general to specific reserves for loans in account losses recognized on the transfer of reserves from general to specific reserves for foreclosed property in account losses attributable to pmi write-offs in account to establish reserves and reverse reserves foreclosed in support of its bad_debt write-off for tax for tax_year corporation x provided letter dated date from agency a and letter dated date from agency b although letter detailed specific loans and charge-off amounts letter merely confirmed that after review by agency b of schedules prepared by corporation x the charge-offs and specific reserves listed by corporation x on those schedules would have been specifically required by agency b had corporation x not already recognized the deduction from income for regulatory purposes agency b considered the establishment of a specific reserve to be the equivalent of a charge- off the examining agent’s position is summarized in memorandum a as supplemented by memorandum b the examining agent concludes that corporation x made an unauthorized change in its method_of_accounting for bad_debts when it first began to charge-off debts against its tax_reserves based upon partial worthlessness upon the establishment of a specific reserve memorandum a page memorandum b page the examining agent characterizes this difference in treatment of charge- offs attributable to partial worthlessness as a change with respect to a material_item within the meaning of sec_446 id thus the examining agent would deny corporation x the ability to charge-off losses for partial worthlessness because corporation x had not established in prior years a practice of charging-off against its tax_reserves any losses attributable to partial worthlessness corporation x’s position is summarized in memorandum c_corporation x characterizes the focus on the accounting_method_issue as directed to its charge- tl-n-8243-97 offs in tax_year against its tax_reserves for a write downs to net realizable value on reo b losses attributable to pmi and c losses attributable to specific reserves on both mortgage loans and reo corporation x states that in prior tax years it may have charged these losses to its tax_reserves when the losses were realized by sale either of the reo or the loan memorandum c at pages corporation x takes the position that its conduct in tax_year did not amount to a change in method_of_accounting as it is within its discretion whether to recognize losses attributable to partial worthlessness id at page corporation x also takes the position that partial worthlessness as reflected in its charge-offs in tax_year was properly established through letter see memorandum c at page sec_56 and sec_57 corporation x states that the additions of the newly identified items in tax_year resulted from a change in underlying facts first_corporation x states that new technology apparently aided the gathering of additional information in a cost effective manner this new technology included the ticking and adding up of different types of entries to the general ledger introduction of the personal computer and spreadsheet programs that assisted staff in making the required analysis of the general ledger possible see memorandum c page sec_64 and sec_65 corporation x also states that it experienced a change in economic conditions along with a change in financial_accounting requirements in tax_year additionally for financial_accounting purposes corporation x apparently began experiencing increased realizable losses in tax_year see memorandum c at page these changes in circumstances coupled with increased projected financial losses apparently required corporation x to reconsider its assumptions about how loss_reserves should be measured and recorded and how the existing accounting system should be used and adjusted to deal with the developing economic situation id page sec_66 and sec_67 the audit history shows that prior to tax_year corporation x’ s addition to the qualified_loan reserve qtl was generally computed using the percentage of taxable_income formula corporation x further states that it is the amount of the charge-off rather than the timing of its recognition that is at issue and that improving the accuracy of the factual determination of the amount of a debt that will not be recoverable is not a change in method_of_accounting see memorandum c page sec_67 and sec_68 tl-n-8243-97 the appeals officer summarized the matter in memorandum d in a manner that is materially consistent with the above summations corporation x apparently provided tax workpapers and three letters from regulatory agencies letter sec_1 and in response to the appeals officer’s request for documentation to support specific bad_debt deductions memorandum d at page sec_3 and letter was issued by agency a near in time to agency a’s examination of corporation x for the period of time described in letter including part of tax_year further letter detailed specific loan numbers and charge-off amounts letter was issued by agency b several years after the conclusion of the period covered in the letter which included part of tax_year apparently letter was issued by agency b based on a review of schedules prepared by corporation x and states in relevant part that agency b was able to confirm that the charge-offs and specific reserves listed on the enclosed schedules would have been specifically required by agency b if corporation x had not already recognized the deduction from income memorandum d at page letter also issued by agency b concerns events and matters unrelated to tax_year law and analysis sec_166 allows a taxpayer to claim a loss for a bad_debt under certain circumstances generally sec_166 requires that the debt be worthless in whole or in part a taxpayer may but is not required to claim losses attributable to partial worthlessness see sec_166 sec_1_166-3 the regulations under sec_166 provide general rules for determining worthlessness essentially the determination of worthlessness is a facts and circumstances determination see sec_1_166-2 the consequence of a taxpayer's charge-off of tax basis is reflected either as a direct deduction against income the specific_charge-off_method or as an indirect deduction against income by means of an addition to a reserve for losses the reserve_method see treasury report to the congress on the tax treatment of bad_debts by financial institutions date treasury report page although the terms used by the appeal officer to describe the accounts and contra-accounts differs somewhat from the labels used by the examining agent we understand that both descriptions refer to the same accounts we are unable to tell however whether corporation x underwent any regulatory examinations between the issuance of letter and letter and if so whether such examination was performed by agency a or agency b tl-n-8243-97 charge-off generally refers to the write down or write-off of an asset for book purposes for purposes of both sec_166 and sec_593 however charge-off refers also to a charge-off of tax basis in a debt to reflect worthlessness for a taxpayer such as corporation x that uses a reserve_method of accounting charge-off refers as well to the act of recording or charging that worthlessness against its tax_reserves which has the result of reducing its reserve_for_bad_debt losses thus the term charge-off may refer to more than one step in the bad_debt process and as such may have a different meaning and tax consequence depending on context a charge to a sec_593 tax reserve is based on worthlessness see sec_593 which requires any debt becoming worthless or partially worthless to be charged to the appropriate reserve there is no separate definition of worthlessness applicable to taxpayers using the reserve_method the ability of a sec_593 reserve_method taxpayer to establish worthlessness for purposes of timing a charge-off of tax basis in a debt and the consequential charge to its tax reserve_for_bad_debt losses is governed by the same rules that govern the ability of a taxpayer on the specific_charge-off_method to support the timing of a current tax deduction for a bad_debt_loss unlike a taxpayer who claims a corresponding tax deduction under the specific_charge-off_method under sec_166 however a taxpayer using the reserve_method under sec_593 gets no tax deduction directly attributable to the worthlessness of a debt regardless of whether that debt is worthless in whole or in part see sec_593 as a general proposition use of a reserve_method results in a current tax deduction for statistically computed losses likely to occur in the future see treasury report page footnote and surrounding text that tax deduction is taken in the form of a reasonable addition to a reserve that is computed in accordance with the requirements of the taxpayer's reserve_method of accountingdollar_figure depending on how the reasonable addition is computed a reserve_method taxpayer may be entitled to a current tax deduction in an amount greater or lesser than the amount actually charged against its reserve in the same tax_year for a sec_593 reserve_method taxpayer to properly compute its deduction for a reasonable addition to its sec_593 reserves it must accurately compute its beginning and ending balance in those reserves to that end a sec_593 reserve_method taxpayer must properly charge to see also sec_1_166-4 which in addressing tax_reserves under former sec_166 also refers to the amounts of debts which have become wholly or partially worthless and have been charged against the reserve in a tax_year emphasis added for corporation x this means in accordance with sec_593 tl-n-8243-97 those reserves losses based on the worthlessness of the debts covered by those reservesdollar_figure a determining worthlessness special rules have been provided for regulated financial institutions which provide for the taxpayer's burden_of_proof with respect to factually establishing the worthlessness of an individual bad_debt see sec_1_166-2 generally a conclusive_presumption that a debt is worthless in whole or in part has been applied to those loans that have been classified as loss assets in response to the specific write-down order of the regulator at least where the criteria used by the regulator in classifying the debt as loss were comparable to the criteria under sec_166 for establishing worthlessness see sec_1_166-2 these special rules generally apply to determinations of worthlessness regardless of whether the taxpayer is claiming that a debt is worthless in whole or in partdollar_figure because these rules are generally directed at satisfying an evidentiary burden taxpayers have been able to choose whether to rely on the conclusive_presumption or on all of the surrounding facts and circumstances to determine in which tax_year to recognize a bad_debt for tax purposes compare sec_1_166-2 with sec_1_166-2 as stated above both a charge-off to a tax reserve and the specific charge-off of a debt directly against income are based on worthlessness thus in accordance with sec_1_166-2 of the regulations a sec_593 reserve_method taxpayer should not be any more restricted with respect to a particular method of determining the worthlessness of a debt for purposes of charging its tax_reserves than a specific_charge-off_method taxpayer is with respect to establishing the worthlessness of a particular debt for which a deduction is claimed if a sec_593 reserve_method taxpayer does not make a charge-off against its tax_reserves for a debt in reliance on the presumption of worthlessness under sec_1_166-2 then it may charge its tax_reserves under sec_1_166-2 in a later taxable_year upon a showing of sufficient evidence of worthlessness of the debt in that later taxable_year that is sec_1_166-2 and sec_1_166-2 of the regulations establish alternate means that are available to a taxpayer for satisfying its evidentiary burden with respect to establishing the worthlessness of a debt for tax purposes as such neither of these recoveries of bad_debts previously charged against the sec_593 reserves are credited as a general matter to those reserves and a sec_593 reserve_method taxpayer's computation of a reasonable addition to its tax_reserves for the taxable_year of such recovery is also affected because of this for the reasons identified in the treasury report at page taxpayers may prefer not to take deductions based on partial worthlessness in every instance tl-n-8243-97 alternatives is a method_of_accounting rather they are both part of the reserve_method and the specific_charge-off_method of accounting for bad_debts sec_166 and the regulations thereunder do not preclude a taxpayer that is using the specific_charge-off_method from claiming a tax deduction attributable to the partial worthlessness of a loan merely because that taxpayer had not taken similar deductions previously thus if the worthlessness of a debt would be considered to have been established by a taxpayer using the specific_charge-off_method in support of a current tax deduction based on partial worthlessness then based on the same operative facts a sec_593 reserve_method taxpayer’s charge against its tax reserve should be accepted we would not foreclose a sec_593 reserve_method taxpayer from taking a charge-off to its reserve for an otherwise allowable loan loss based on partial worthlessness merely because it has not established such a practice in the past the crucial determination in both situations is whether the taxpayer has established a currently recognizable loss based on partial worthlessnessdollar_figure for tax years ending on or after date taxpayers may elect the conformity method the adoption of the conformity method under sec_1_166-2 constitutes a change in a taxpayer's method_of_accounting for bad_debts when that method change is made however a taxpayer does so by means of a cut-off and there is no sec_481 adjustment further a taxpayer that changes to the conformity method is not required to adjust its tax basis for any debt as a result of that change if the taxpayer has not previously claimed a partial charge-off for tax that has been recognized for book the taxpayer must take such charge-off for tax in the first post-change tax_year in which there is a further charge-off for bookdollar_figure see it has been argued to us that sec_1_166-3 precludes a sec_593 reserve_method taxpayer from taking any charge against its sec_593 tax_reserves for a properly established loss based on partial worthlessness we decline to adopt this interpretation of sec_1_166-3 which on its face speaks only to deductions presumably against gross_income as that is the generally understood meaning and does not purport to limit the proper accounting of charges against and credits to a sec_593 reserve our position is also supported by sec_593 and sec_1_166-4 both of which authorize charging partially worthless debts against a tax reserve for example assume that at the time a taxpayer elects the conformity method it has a debt of dollar_figure with a book basis of dollar_figure and a tax basis of dollar_figure no adjustment to tax basis is made as a result of the taxpayer's election of the conformity method however in a later year the taxpayer classifies an additional of the original debt as loss and takes a further charge-off for book of dollar_figure resulting in a basis for book of continued tl-n-8243-97 sec_1_166-2 if prior to electing the conformity method a taxpayer has previously written-off a debt for book purposes but not for tax that is the taxpayer has a debt of dollar_figure with a book basis of dollar_figure but a tax basis in excess of dollar_figure no tax loss on that debt will be recognized by the taxpayer as a result of adopting the conformity_election rather any_tax loss to be recognized with respect to that debt will be recognized under the general rules for claiming a bad_debt_loss ie upon establishment of worthlessness see sec_1_166-2 the use of the conformity method under sec_1_166-2 although constituting a method_of_accounting is not limited in availability only to taxpayers using the specific_charge-off_method of accounting for bad_debts to the contrary the conformity method can apply equally to taxpayers using the reserve_method of accounting for bad_debts the only difference is in how the conformity method is incorporated in the taxpayer's reserve_method of accounting for bad_debts corporation x made the conformity_election on date effective for tax_year the conformity election’s advantages are not available to corporation x in prior years and consequently corporation x must establish that it properly took charge-offs to its reserve in tax_year based on worthlessness under the general rules of sec_166 including sec_1_166-2 and sec_1_166-2 b interplay of sec_166 sec_593 and sec_595 as discussed above in lieu of a tax deduction for bad_debts under sec_166 certain taxpayers including corporation x may take a deduction for a reasonable addition to a reserve under sec_593 in computing taxable incomedollar_figure one issue in dispute is whether and to what extent corporation x may charge partially worthless debts against its tax_reserves based on the foregoing analysis we conclude that corporation x is not precluded from charging partially worthless debts to its sec_593 tax_reserves the extent to which corporation x is entitled to charge such losses in tax_year is not as certain however another unresolved issue is whether continued dollar_figure for federal_income_tax purposes however the amount of the taxpayer's charge-off for tax for the same tax_year should be dollar_figure in accordance with sec_593 corporation x was required to establish and maintain a reserve for losses on qualifying real_property loans a reserve for losses on nonqualifying loans and a supplemental reserve for losses on loans tl-n-8243-97 corporation x's handling of foreclosure_property hereafter referred to as sec_595 property is correctdollar_figure as with any method_of_accounting consistency in a taxpayer's application of a reserve_method is required and the reserve_method under sec_593 is not exempt from this requirement of consistency however before it can be ascertained whether corporation x made an unauthorized change in method with respect to its sec_593 reserve it is necessary to establish a common understanding of how the sec_593 reserve_method is supposed to work under the sec_593 reserve_method a distinction is drawn between the reserve for qualifying real_property loans and the reserve for other loans separate computations of these reserves is required by statute and regulations see sec_593 and sec_1 further losses must be charged to and recoveries credited to the proper reserve id see also sec_593 under sec_593 the taxpayer's use of a particular computational formula for example the percentage of taxable_income to compute its maximum addition to the reserve for qualifying real_property loans does not bind the taxpayer to use that same computational formula either for that tax_year or for subsequent tax years see sec_1 593-6a a thus for example where a taxpayer carries back a net_operating_loss to an earlier tax_year the taxpayer may recompute the amount of its addition to its reserve in that carry back yeardollar_figure see revrul_79_123 1979_1_cb_215 although generally a change in method_of_accounting will not include an adjustment with respect to the addition to a reserve for bad_debts not every change in circumstance will avoid the triggering of a change in method_of_accounting for a reserve_method taxpayer for example a shift from one special reserve_method to another special reserve_method is one instance of a change_in_circumstances that will rise to the level of a method change see revrul_85_171 c b a change in method occurs when a taxpayer switches from the sec_593 reserve_method foreclosure_property refers to any pledged security on a loan which has been reduced by the lender to possession and control see sec_1 a such property may be identified on the taxpayer's books as reo or it may carry some other designation depending on applicable regulatory guidelines because sec_595 is not limited to real_property we will refer to such property as sec_595 property the recomputation is not without restrictions but the particulars are not relevant here tl-n-8243-97 to the sec_585 reserve_method even though the experience formula used under sec_593 is calculated by reference to sec_585 dollar_figure one fundamental difference between the sec_593 and sec_585 reserve methods is in what constitutes a reservable loan under the sec_593 reserve_method for taxpayers eligible to use the sec_593 reserve_method sec_595 operates to extend debt treatment to sec_595 property there is apparently no question that corporation x was eligible to use the reserve_method under sec_593 in tax_year however it is not clear whether the examining agent believes that corporation x failed to properly account for sec_595 property or whether the book treatment of such property has led to some confusion over the proper tax treatment to be accorded such items in either event the proper tax treatment of sec_595 property by a sec_593 reserve_method taxpayer is governed by sec_595 regardless of the taxpayer’s financial and regulatory book accounting for such property debt treatment for sec_595 property is mandated by statute for taxpayers such as corporation x see sec_595 see also sec_1 e therefore corporation x should not recognize any gain_or_loss on the loan as a result of the foreclosure event and its tax basis in the property acquired is its tax basis in the loan determined as of the acquisition and properly increased for costs of acquisitiondollar_figure see sec_595 and c as a consequence of such debt treatment the evidentiary rules with respect to the determination of worthlessness under sec_166 also apply to the determination of worthlessness on sec_595 property subsequent to foreclosure thus if corporation x's adjusted tax basis in sec_595 property exceeds the fair_market_value of such property as established by proper appraisal and corporation x can establish in the same manner as worthlessness in whole or in part is established for purposes of sec_166 that an amount equal to any portion of the excess is uncollectible with respect to the loan for which the sec_595 property stood as security then corporation x generally is entitled to treat such portion as a worthless_debt under sec_166 see sec_1 e that is corporation x may charge its sec_593 reserve for that loss as recognized in revrul_85_171 the allowable amounts permitted to be deducted under the sec_593 and sec_585 reserve methods can be very different despite the similarity in computational formulae if a sec_593 reserve_method taxpayer accounts for sec_595 property other than as debt that taxpayer would not be on a good sec_593 method_of_accounting for those loans to which the sec_595 property stood as security and a method change may be needed to effectuate the correct_tax treatment however if a sec_593 reserve_method taxpayer properly accounts for sec_595 property as debt in accordance with the regulations under sec_595 an examining agent may not disregard that treatment in favor of another tl-n-8243-97 c treatment of specifically disputed items the following discussion is addressed primarily to the issue of the extent to which corporation x is entitled to charge such losses in tax_year based on a claim of worthlessness write-downs to net realizable value we understand that corporation x may be required for regulatory purposes to provision for certain estimated costs and carrying charges not yet incurred these amounts are generally reflected in the net realizable value nrv of the asset for book purposes consequently for book purposes corporation x may realize a loss in excess of that deemed worthless for federal_income_tax purposes prior to promulgation of the conformity method of sec_1_166-2 we have found no authority under the code or regulations for a taxpayer's write-down of sec_595 property or any other debt for that matter to nrv corporation x is therefore required to establish worthlessness whether in whole or in part in accordance with the requirements of sec_1_166-2 or even if such a book loss can be properly recognized for tax purposes under the conformity method corporation x may not rely on the conformity_election in tax_year to the extent that a charge- off against the tax_reserves is denied in tax_year for an amount written off for book by corporation x in tax_year corporation x may be allowed a deduction under the conformity method in the first post-change tax_year in which there is a further charge-off for book see sec_1_166-2 losses recognized on the transfer of reserves from general to specific reserves for loans in account and for foreclosed property in account for book purposes corporation x apparently accounted for the loan pre- foreclosure in account and set up any special reserves as contra accounts to account upon foreclosure corporation x would account for the property acquired as a separate asset in account if required to reserve against loss on the acquired property presumably corporation x would set up a contra account to account for purposes of sec_595 however the loan and its foreclosed property continue to be treated as a single asset generally the fact that a charge-off for partial loss was taken on a loan for book when a special reserve was established does not require that a taxpayer charge-off that same amount against its tax_reserves see sec_1_166-2 discussion of involuntary charge-offs the taxpayer however must establish that the debt tl-n-8243-97 became recoverable only in part subsequent to the year in which the involuntary charge-off was made id following adoption of the conformity method a taxpayer need only satisfy the requirements of sec_1_166-2 in order to establish its entitlement to a charge-off the proper resolution of these two categories therefore would appear to turn on whether corporation x can establish its entitlement to the amounts charged-off against its tax_reserves in tax_year for the reasons discussed above we do not agree with the position taken by the examining agent that a failure to claim tax losses attributable to partial worthlessness in prior tax years precludes a sec_593 reserve_method taxpayer from properly claiming tax losses attributable to partial worthlessness in later tax years for the conclusive_presumption of worthlessness under sec_1_166-2 to apply however corporation x must satisfy all of the requirements of that regulatory provision where these requirements are satisfied corporation x is entitled to the charge-off in tax_year dollar_figure losses attributable to pmi we understand that within the lending community pmi generally refers to private mortgage_insurance and that pmi usually denotes borrower paid amounts whereas lpmi usually denotes lender paid amounts we understand that references to pmi here however may be either to private mortgage_insurance or to the amount of outstanding principal balance of the loan that is subject_to pmi coverage it is possible that for book purposes corporation x may be required to make a current provision for such amounts if losses attributable to pmi refers to private mortgage_insurance it is not clear how or why corporation x treats pmi as part of the debt if corporation x began accounting for pmi as an interest accrual in tax_year whether such a change in treatment amounts to a change in method_of_accounting will depend on the particular facts and circumstances for example if corporation x treated pmi as service fee income in prior tax years a change in tax treatment in tax_year to begin treating pmi as an interest accrual such that its accrual would be reflected in the tax basis of the related loan would require the prior consent of the commissioner alternatively if corporation x has always characterized pmi as interest and assuming that the examining agent does not challenge that we do not mean to imply by this statement that we conclude corporation x has satisfied its evidentiary burden with respect to the amount of any claimed charge-off in tax_year tl-n-8243-97 characterization it is unclear how corporation x can establish worthlessness as to pmi especially if that pmi has been prepaid by the borrowerdollar_figure further if losses attributable to pmi refers instead to the write-down of that portion of a loan in default that is subject_to pmi we still do not understand how corporation x can establish partial worthlessness with respect to this piece for tax purposes because pmi is purchased to cover the risk that the borrower will default and that security will be inadequate to fully compensate the lender it is unclear how a book provision currently for pmi equates to worthlessness for tax purposes based on the limited information on losses attributable to pmi provided for our consideration we are unable to say what the proper tax treatment of pmi would be in this case however if pmi is not properly included in corporation x's tax basis in a loan corporation x may not properly charge pmi against its sec_593 reserves regardless of how pmi is characterized for book see sec_1_166-1 write-offs in account to establish reserves as discussed above sec_595 provides special rules for taxpayers such as corporation x consequently corporation x’s book and tax_accounting for the loan and the related sec_595 property may be different certain adjustments including journal entries may be needed to reconcile these differences based on the limited information provided to us it is unclear whether the charge-offs against the sec_593 reserves for these items represent loan losses for which corporation x established specific reserves prior to proceeding to foreclosure or whether they reflect the establishment of general or non-loss reserves for example where the loan has been classified as doubtful or substandard by the regulator for book if the charge-off is for a current claim of loss evidence of worthlessness whether in whole or in part should be furnished in accordance with sec_1_166-2 however neither the establishment of a general reserve for loan losses nor the classification of a loan as doubtful or substandard will suffice to support a charge-off against a tax reserve reverse reserves foreclosed in fact the presence of pmi would appear to affect the determination of worthlessness of the debt itself for some general background on pmi see 38_fedclaims_274 opinion contains a discussion of how private mortgage_insurance is generally handled by the insurance industry tl-n-8243-97 whether corporation x is entitled to a charge-off in tax_year for losses in this category may likely be resolved based on the proper application of bad_debt criteria to sec_595 property as discussed above case development hazards and other considerations with respect to corporation x's write-down of loans including sec_595 property to net realizable value we recognize that 943_fsupp_1191 wd mo presents some risk with respect to the position stated above however we continue to believe that bank of kirksville is not a correct application of the relevant tax law of far more significant concern to us though is what appears to be confusion over the proper application of debt treatment to sec_595 property debt treatment for sec_595 property was mandatory for thrifts in the years at issue whether they used the reserve_method under sec_593 or the specific_charge-off_method of sec_166 see sec_1 a absent obtaining a bank charter the most likely fact that could affect corporation x’s eligibility to use sec_593 would be its failing the percent asset test in sec_7701 if corporation x is entitled to use the sec_593 reserve_method however then it is entitled to determine worthlessness with respect to such sec_595 property in accordance with the regulations under sec_166 as discussed above see eg sec_1 e i we are also troubled by the consequences that would flow from denying reserve_method taxpayers the same ability to establish worthlessness in accordance with the special rules in sec_1_166-2 sec_593 and the regulations under both sec_166 and sec_593 clearly speak to charging the reserve for losses on loans covered by the reserve based on the taxpayer’s establishing worthlessness in whole or in partdollar_figure we have coordinated this fsa with ita and have taken their comments into consideration in drafting this response we understand that the position urged in the original fsa was premised on a different understanding of the facts and that it was accepted as a factual premise that the sec_593 reserve_method used by corporation x precluded partial worthlessness from being charged against the tax reserve tl-n-8243-97 tl-n-8243-97 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions acting associate chief_counsel financial institutions products by william e coppersmith chief branch financial institutions and products
